Exhibit 10.1

[Letterhead of Wells Fargo Capital Finance, LLC]

April 24, 2012

Mad Catz, Inc.

7480 Mission Valley Road

Suite 101

San Diego, CA

92108

Dear Sirs/Mesdames:

 

Re: Third Amended and Restated Credit Agreement dated June 23, 2009 (as amended
by the first amending agreement dated September 30, 2010, amending letters dated
February 8 and 9, 2012 and as further amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Credit Agreement”) between
Wells Fargo Capital Finance, LLC (successor by merger to Wachovia Capital
Finance Corporation (Central)) (“Wells Fargo”), Mad Catz, Inc. (the “Borrower”)
and the Obligors. Capitalized terms not otherwise defined in this Letter
Agreement shall have the meanings given to them in the Credit Agreement unless
stated otherwise.

You have requested that we provide this Letter Agreement to you in order to
amend the Credit Agreement, all as specifically set out below.

 

1. Amendments to Credit Agreement

 

  (a) Exhibit A to the Credit Agreement is hereby deleted.

 

  (b) Section 1.19 (“EBITDA”) of the Credit Agreement is hereby deleted and
replaced with the following:

“1.19 “EBITDA”

“EBITDA” shall mean, with respect to any period, an amount equal to the net
income for such period plus:

 

  (a) depreciation, amortization and other non-cash charges not relating to
current assets, plus

 

  (b) interest expenses, plus

 

  (c) extraordinary, unusual and non-recurring losses that are pre-approved in
writing by Lender, plus

 

  (d) unrealized foreign exchange losses related to balance sheet items that are
pre-approved in writing by Lender, plus



--------------------------------------------------------------------------------

  (e) the provision for taxes for such period;

each to the extent deducted in the computation of net income in such period, all
in accordance with GAAP.”

 

  (c) Section 1.32 (“Fixed Charge Coverage Ratio”) of the Credit Agreement is
hereby deleted and replaced with the following:

“1.32 “Fixed Charge Coverage Ratio”

“Fixed Charge Coverage Ratio” shall mean, with respect to MCII and its
subsidiaries on a consolidated basis for any Testing Period, the ratio of (a)
EBITDA to (b) Fixed Charges.”

“1.32A “Fixed Charges”

“Fixed Charges” shall mean, with respect to MCII and its subsidiaries on a
consolidated basis for any Testing Period:

 

  (a) the aggregate of all interest expenses payable in cash for such period,
plus

 

  (b) scheduled principal payments, plus

 

  (c) capital lease obligation payments, plus

 

  (d) the amount of capital expenditures, determined in accordance with GAAP, to
the extent applicable, made during such period and not funded with new term debt
or capital leases, plus

 

  (e) cash dividends and distributions, plus

 

  (f) current taxes paid or payable.”

 

  (d) Section 8.13 (“Fixed Charge Coverage Ratio”) of the Credit Agreement is
hereby deleted and replaced with the following:

“8.13 Fixed Charge Coverage Ratio

MCII shall maintain a Fixed Charge Coverage Ratio of not less than 1.0:1.0 for
(a) the Testing Period ending June 30, 2012 calculated on June 30, 2012 and (b)
each Testing Period thereafter calculated at the end of each Fiscal Quarter.”

 

  (e) The proviso in Section 8.17(g) (“Costs and Expenses”) is hereby deleted
and replaced with the following:

“provided that such field examinations shall be limited to no more than once in
any 90 day period if an Event of Default does not exist with no such restriction
if an Event of Default exists;”.

 

- 2 -



--------------------------------------------------------------------------------

  (f) Section 8.25 (“EBITDA”) is hereby added to the Credit Agreement:

“8.25 EBITDA

MCII shall maintain EBITDA calculated at the end of each period indicated below
on a consolidated basis of not less than the following amounts:

 

Period

   EBITDA  

For fiscal year ended March 31, 2012

    $ 1,265,000   

Month ending April 30, 2012

   -$ 209,000   

2 months ending May 31, 2012

   -$ 1,395,000”   

 

2. Representations and Warranties

In order to induce Wells Fargo to enter into this Letter Agreement, the Borrower
and each Obligor, jointly and severally, represents and warrants to Wells Fargo
as follows, which representations and warranties shall survive the execution and
delivery of this Letter Agreement:

 

  (a) all of the representations and warranties in the Credit Agreement and the
other Financing Agreements are true and correct as of the date hereof;

 

  (b) each of the Borrower and the Obligors is in compliance with all the
covenants contained in the Credit Agreement and the other Financing Agreements;

 

  (c) no Default or Event of Default exists or is continuing;

 

  (d) the execution, delivery and performance of this Letter Agreement and the
transactions contemplated hereunder are all within the Borrower’s and each
Obligor’s corporate powers, have been duly authorized and are not in
contravention of law or the terms of the Borrower’s or each Obligor’s
certificate of incorporation, by-laws or other organizational documentation, or
any indenture, agreement or undertaking to which the Borrower or an Obligor is a
party or by which the Borrower’s or an Obligor’s property is bound;

 

  (e) each of the Borrower and the Obligors have duly executed and delivery this
Letter Agreement; and

 

  (f) this Letter Agreement constitutes a legal, valid and binding obligation of
the Borrower and each Obligor, enforceable against them by Wells Fargo in
accordance with the terms of this Letter Agreement.

 

3. General

 

  (a)

This Letter Agreement is an amendment to the Credit Agreement. Unless the
context of this Letter Agreement otherwise requires, the Credit Agreement and
this Letter Agreement shall be read together and shall have effect as if the
provisions of the

 

- 3 -



--------------------------------------------------------------------------------

  Credit Agreement and this Letter Agreement were contained in one agreement.
The term “Agreement” when used in the Credit Agreement means the Credit
Agreement as amended by this Letter Agreement, together with all amendments,
modifications, supplements, extensions, renewals, restatements and replacements
thereof from time to time.

 

  (b) Nothing in this Letter Agreement, nor in the Credit Agreement when read
together with this Letter Agreement, shall constitute a novation, payment,
re-advance or reduction or termination in respect of any Obligations.

 

  (c) The Credit Agreement, as amended by this Letter Agreement, shall continue
in full force and effect and the rights and obligations of all parties
thereunder shall not be affected or prejudiced in any manner except as
specifically provided for herein.

 

  (d) It is agreed and confirmed that after giving effect to this Letter
Agreement, all security and guarantees delivered by the Borrower and each
Obligor secures the payment and performance of all of the Obligations.

 

  (e) The Borrower and each Obligor shall execute and deliver such documents and
take such actions as may be necessary or desirable by Wells Fargo to give effect
to the provisions and purposes of this Letter Agreement, all at the expense of
the Borrower and each Obligor.

 

  (f) The Borrower agrees to pay Wells Fargo a $5000 amendment fee upon the
Borrower’s execution of this Letter Agreement.

 

  (g) The Borrower and each Obligor shall pay all fees, expenses and
disbursements including, without limitation, legal fees, incurred by or payable
to Wells Fargo in connection with the preparation, negotiation, execution,
delivery, review and enforcement of this Letter Agreement and all other
documents and instruments arising therefrom and/or executed in connection
therewith.

 

  (h) This Letter Agreement may be executed and delivered by facsimile or pdf
and in any number of counterparts, each of which when so executed and delivered
is an original and all of which taken together constitute one and the same
instrument.

 

  (i) This Letter Agreement shall be governed by the laws of the State of
Illinois.

 

  (j) This Letter Agreement is a Financing Agreement.

If the foregoing correctly sets out our agreement, please indicate your
acceptance of the terms and conditions of this Letter Agreement by signing below
and returning an executed copy to us by no later than 5:00 p.m. on April 27,
2012 after which time, if not accepted by you, this Letter Agreement shall be
null and void.

 

- 4 -



--------------------------------------------------------------------------------

Yours truly,

 

WELLS FARGO CAPITAL FINANCE, LLC Per:  

/s/ SEAN M. NOONAN

  Name:   Sean N. Noonan   Title:  

Vice President, Relationship Manager Wells Fargo Capital Finance

Corporation Canada

Acknowledged and accepted this 26th day of April, 2012.

 

MAD CATZ, INC.     MAD CATZ INTERACTIVE, INC. Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

 

Name: Darren Richardson

Title: President & CEO

     

Name: Darren Richardson

Title: President & CEO

1328158 ONTARIO INC.     WINKLER ATLANTIC HOLDINGS LIMITED Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

 

Name: Darren Richardson

Title: Director

     

Name: Darren Richardson

Title: Director

MAD CATZ EUROPE LIMITED     MAD CATZ INTERACTIVE ASIA LIMITED Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

 

Name: Darren Richardson

Title: Director

     

Name: Darren Richardson

Title: Director

FX UNLIMITED, INC.     MAD CATZ GMBH (FORMERLY SAITEK ELEKTRONIK VERTRIEBS GMBH)
Per:  

/s/ DARREN RICHARDSON

    Per:  

/s/ DARREN RICHARDSON

 

Name: Darren Richardson

Title: Director

     

Name: Darren Richardson

Title: Director

 

- 5 -